DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

IDS
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim limitation:
“said flexible firing bar comprises a circular cross-sectional profile” of claims 21 and 36;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 36, and all subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 21 and 36, the claim limitation “said flexible firing bar comprises a circular cross-sectional profile” is not supported by the specification or drawings.  This represents a violation of the written description requirement.  Based upon the other limitations attached to the “flexible firing bar”, specifically that “said flexible firing bar is configured to move between said deck and said base”, the flexible firing bar can only be the “central firing beam or bar 16200”.  As seen below (Examiner Illustration 1), the firing beam is most definitely not circular in cross section.  

    PNG
    media_image1.png
    177
    203
    media_image1.png
    Greyscale

Examiner Illustration 1
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 36, and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 21 and 36, the claim limitation “said flexible firing bar comprises a circular cross-sectional profile” is indefinite, as it is not supported by the specification or drawings.  Based upon the other limitations attached to the “flexible firing bar”, specifically that “said flexible firing bar is configured to move between said deck and said base”, the flexible firing bar can only be the “central firing beam or bar 16200”.  As seen below (Examiner Illustration 1), the firing beam is most definitely not circular in cross section.  In the interest of compact prosecution, the Examiner will interpret this limitation in accordance with the figure, that is a non-circular cross section.

    PNG
    media_image1.png
    177
    203
    media_image1.png
    Greyscale

Examiner Illustration 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 24- 25, and 27 are rejected under 35 U.S.C. 103 as being obvious over Green, (US 5,312,023) in view of Olson, (US 2006/0011699)

Regarding claim 21, Green discloses: A surgical stapling system, comprising: 
an end effector (Fig. 1, items 56 and 58 combine to form the end effector) configurable in an open configuration  (Fig. 29) and a second configuration (Fig. 30), comprising: 

a first jaw (Fig. 1, articulating cartridge assembly 58); 

a second jaw (Fig. 1, anvil 56); and 

a staple cartridge (Fig. 16, cartridge 280) removably positioned in said first jaw (Col. 19, line 17, “In order to replace the articulating cartridge assembly 58, the instrument is withdrawn from the patient. Thereafter, the cartridge assembly is removed from the elongated portion 54 of apparatus 50”), wherein said staple cartridge comprises: 

staples, wherein said staples are deployable from said staple cartridge during a firing stroke (Col. 13, line 51, “a plurality of corresponding staples 285 “); 

a deck (Figs. 16 and 18 clearly shows the deck of the staple cartridge, despite an explicit item number); and 

a base (Figs. 16 and 18 clearly shows the base of the staple cartridge, despite an explicit item number); 

a firing member (Fig. 20, Cam bar adapter 320 connected to and including surgical knife 240 and Cam bars 286 and 288) movable from an unfired position toward a fired position during said firing stroke (Col. 13, line 16, “A longitudinal center groove 238 is also provided in staple forming plate 234 to facilitate the guided passage of a surgical knife 240 during a firing sequence of apparatus 50.”), 

an elongate shaft (Fig. 1, elongated portion 54);

an articulation region (the articulation region exists in all of the various embodiments of the design.  Figures 23 and 24 as well as 33-36 best show the region, with item 366, and 370 highlighting various pieces of the design.  Another embodiment can be seen in Figures 52-54, with items 710 and 708 as representative examples) wherein said end effector is rotatable relative to said elongate shaft about said articulation region, and wherein said articulation region comprises a series of articulation joints (The following citation provides an in depth discussion of the articulation region as shown in figures 52-53.  Similar features can be found in the other embodiments.  Col. 23, line 39, “Surgical instrument 700 includes three mechanisms for effectuating distinct movements of the fastener applying assembly 706. These mechanisms include a rotation control mechanism for effectuating rotation of the fastener applying assembly 706 about a longitudinal axis defined by the elongated body portion 704. This first mechanism is operated through rotation of a control knob 714 which is fixed about the proximal end of body portion 704 (see FIG. 52). The second mechanism is an articulation control mechanism for moving the base portion 710 of the fastener applying assembly 706 relative to the elongated body portion 704 within an angular sector of rotation. This second mechanism is operated through rotation of control knob 716 (see FIG. 53). A third mechanism is provided for controlling the independent rotation of the cartridge assembly 712 together with the anvil member 715 relative to the base portion 710 of the fastener applying assembly 706 (see FIG. 54). This third mechanism is operated through rotation of control knob 718. These control mechanisms will be described in greater detail hereinbelow.”); 

an articulation control system (Fig. 1, knob 452, later described as control knob 714 in Figure 52) comprising a plurality of cables (Fig. 16, 31-32 show at least 2 articulation cable 442), wherein said cables are configured to rotate said end effector relative to said elongate shaft, and wherein said cables are configured to longitudinally restrain said series of articulation joints (the length and tightness of the cables necessarily prevent the vertebrae from moving in a longitudinal direction (proximal or distal), thereby meeting the claim limitation)(Col. 17, line 12 provides an in depth description of the cable 442); and 

a flexible firing bar (Figs. 31-35 shows knife 240 bending as part of articulation joint) extending through said articulation region, wherein 

said flexible firing bar (Fig. 31 shows knife 240 bending as part of articulation joint) is configured to drive said firing member (Fig. 20, Cam bar adapter 320 connected to and including surgical knife 240 and Cam bars 286 and 288) toward said fired position during said firing stroke (Col. 13, line 16, “A longitudinal center groove 238 is also provided in staple forming plate 234 to facilitate the guided passage of a surgical knife 240 during a firing sequence of apparatus 50.”), and wherein said flexible firing bar (Fig. 31 shows knife 240 bending as part of articulation joint) is configured to move between said deck and said base as said flexible firing bar moves said firing member toward said distal position (Col. 13, line 16, “A longitudinal center groove 238 is also provided in staple forming plate 234 to facilitate the guided passage of a surgical knife 240 during a firing sequence of apparatus 50.”),

and wherein said flexible firing bar comprises a circular cross-sectional profile (see 112A and 112B rejections above).

Green does not explicitly disclose: “wherein said firing member comprises a first cam that engages said first jaw during said firing stroke and a second cam that engages said second jaw during said firing stroke”.

Olson teaches:  wherein said firing member (Fig. 10, dynamic clamping member 150) comprises a first cam (Fig. 10, bottom flange 152) that engages said first jaw (Fig. 6, channel assembly 120) during said firing stroke and a second cam (Fig. 10, upper camming pin 159) that engages said second jaw (Fig. 5, anvil assembly 110) during said firing stroke.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the firing member of Green by including the dynamic clamping member of Olson thereby combining prior art elements to achieve a predictable result.  This alteration represents a simple substitution of one type of firing member for another.  This type of setup has the additional benefit of combining the movement of the cutting member with the clamping member, assuring the timing of the two moving elements of the device. 

Regarding claim 24, the modified Green discloses: a rotation shaft configured to rotate said end effector about a longitudinal axis defined by said elongate shaft, wherein said rotation shaft is configured to rotate said end effector relative to said articulation region (Green Col. 23, line 41, “a rotation control mechanism for effectuating rotation of the fastener applying assembly 706 about a longitudinal axis defined by the elongated body portion 704. This first mechanism is operated through rotation of a control knob 714 which is fixed about the proximal end of body portion 704 (see FIG. 52).”).

Regarding claim 25, the modified Green further discloses: said series of articulation joints comprises: a first joint comprising a recess (Col. 15, line 64 provides a detailed discussion of the articulation joint and all of its subcomponents – in this instance, the recess is threaded aperture 425) with regards to the second embodiment (Fig. 63, main joint pin 707 must reside within a hole or recess.  This hole meets the claim limitation) ; and a second joint (Figs. 31-32, threaded fastener 426)(Fig. 63, main joint pin 707) comprising a protrusion, wherein said protrusion is configured to nest within said recess to limit twisting of said articulation region (the attachment of the joints using a pin and recess necessarily restricts twisting motion).

Regarding claim 27, the modified Green further discloses: said firing member (Fig. 20, Cam bar adapter 320 connected to and including surgical knife 240 and Cam bars 286 and 288) comprises a cutting edge  (Fig. 20, surgical knife 240).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Olsen, further in view of Shelton, (US 7,721,934).

Regarding claim 22, Green discloses the device of claim 21.

Green does not explicitly disclose – “a lockout configured to prevent said firing member from moving through said firing stroke unless an unfired staple cartridge is positioned within said first jaw”.

Shelton teaches: a lockout configured to prevent said firing member from moving through said firing stroke unless an unfired staple cartridge is positioned within said first jaw ([0079], “The circuit also includes a cartridge lockout sensor 136. If the end effector 12 includes a staple cartridge 34, the sensor 136 will be in the closed state, allowing current to flow. Otherwise, if the end effector 12 does not include a staple cartridge 34, the sensor 136 will be open, thereby preventing the battery 64 from powering the motor 65.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Green with the lockout capabilities of Shelton, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of this system is that it prevents the surgeon from inadvertently actuating the device without the ability to staple the tissue.  This is most dangerous considering the fact that upon firing, the cutting blade would make an incision, which cannot be sealed as there are no staples. 

Claims 23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Olsen, further in view of Viola, (US 7,954,685).

Regarding claim 23, Green discloses the device of claim 21.

Green does not explicitly disclose – “said end effector further comprises a window, and wherein said firing member is viewable through said window when said firing member is in said unfired position”.

Viola teaches: said end effector (Figs. 1-13, jaw assembly 20) further comprises a window (Fig. 3, longitudinal slot 112) , and wherein said firing member (cross bar 108 of actuator 104 best seen in Figures 3-6 and 11-13, which displays the movement of the actuator and cross piece from the proximal position to the distal position) is viewable through said window when said firing member is in said unfired position (Figures 3 and 11 show the firing member in its proximal position).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector of Green with a view through slot as taught by Viola, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of having such a slot is that it allows for the surgeon to quickly and discreetly determine the status of the tool, as well as to determine if there is any form of blockage in the path of the firing member.

Regarding claim 26, the modified Green discloses the device of claim 21.

Green does not explicitly disclose: “said firing member is configured to maintain said second jaw in said clamped position as said firing member moves toward said distal position”.

Viola teaches: said firing member (cross bar 108 of actuator 104 best seen in Figures 3-6 and 11-13, is configured to maintain said second jaw in said clamped position (Figures 6 and 13 show the second jaw, anvil 26, being held in the clamped position) as said firing member moves toward said distal position (Col. 7, line 9, “distal movement of actuator 104 forces crossbar 108 against angled edge 110 of anvil 26 to move anvil 26 to the closed position relative to staple cartridge 24.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector of Green with the firing member and slot as taught by Viola, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of having such a setup is that it prevents the anvil from opening during the firing stroke, and further increases the pressure upon the tissue during the cutting step, thus preventing slippage and further allowing for a more accurate arrangement of the tissue for stapling.

Claims 28, 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Green, (US 5,312,023) in view of Walberg, (US 8,870,867).

Regarding claim 28, Green discloses: A surgical stapling system, comprising: 

an end effector (Fig. 1, items 56 and 58 combine to form the end effector), comprising: 

a first jaw (Fig. 1, articulating cartridge assembly 58); 

a second jaw(Fig. 1, anvil 56); wherein said first jaw and said second jaw are positionable relative to one another between an open position (Fig. 29) and a closed configuration (Fig. 30)  and 

a staple cartridge (Fig. 16, cartridge 280) removably positioned in said end effector (Col. 19, line 17, “In order to replace the articulating cartridge assembly 58, the instrument is withdrawn from the patient. Thereafter, the cartridge assembly is removed from the elongated portion 54 of apparatus 50”), wherein 

said staple cartridge (Fig. 16, cartridge 280) comprises a plurality of fasteners removably stored therein (As the staples can be fired into the tissue, they are obviously removable from the cartridge); 

a firing member (Fig. 20, Cam bar adapter 320) movable from an unfired position toward a firing position during a firing stroke (Col. 13, line 16, “A longitudinal center groove 238 is also provided in staple forming plate 234 to facilitate the guided passage of a surgical knife 240 during a firing sequence of apparatus 50.”), wherein 

said staples are deployable from said staple cartridge based on said firing member moving toward said fired position during said firing stroke (Col. 13, line 59, “Cam bars 286 and 288 each serve to drive three corresponding longitudinal rows of staples 285”.); 

an elongate shaft (Fig. 1, elongated portion 54); 

an articulation zone, wherein said end effector is rotatable relative to said elongate shaft about said articulation zone (Col. 23, line 39, “Surgical instrument 700 includes three mechanisms for effectuating distinct movements of the fastener applying assembly 706. These mechanisms include a rotation control mechanism for effectuating rotation of the fastener applying assembly 706 about a longitudinal axis defined by the elongated body portion 704. This first mechanism is operated through rotation of a control knob 714 which is fixed about the proximal end of body portion 704 (see FIG. 52). The second mechanism is an articulation control mechanism for moving the base portion 710 of the fastener applying assembly 706 relative to the elongated body portion 704 within an angular sector of rotation. This second mechanism is operated through rotation of control knob 716 (see FIG. 53). A third mechanism is provided for controlling the independent rotation of the cartridge assembly 712 together with the anvil member 715 relative to the base portion 710 of the fastener applying assembly 706 (see FIG. 54). This third mechanism is operated through rotation of control knob 718. These control mechanisms will be described in greater detail herein below.”), and 

an articulation control system (Figs. 53-54, knobs 716 and 718) comprising a plurality of cables (Fig. 46-48, articulation cable 442), wherein said cables are configured to rotate said end effector relative to said elongate shaft about said articulation zone, and wherein said cables are configured to longitudinally restrain said series of articulation vertebrae; (see 103 combination with Walberg, below for vertebrae citation)(the length and tightness of the cables necessarily prevent the vertebrae from moving in a longitudinal direction (proximal or distal), thereby meeting the claim limitation) (Col. 17, line 12 provides an in depth description of the cable 442; and 

a flexible firing rod (Fig. 31 shows knife 240 bending as part of articulation joint) extending through said articulation zone, wherein said flexible firing rod is configured to drive said firing member (Fig. 20, Cam bar adapter 320) toward said fired position, wherein said flexible firing rod is configured to move within said staple cartridge as said flexible firing rod moves said firing member toward said fired position (Col. 13, line 16, “A longitudinal center groove 238 is also provided in staple forming plate 234 to facilitate the guided passage of a surgical knife 240 during a firing sequence of apparatus 50.”) and wherein said flexible firing rod comprises a round cross-sectional profile (see 112A and 112B rejections above).

Green does not explicitly disclose:  wherein said articulation zone comprises a series of articulation vertebrae.

Walberg teaches: wherein said articulation zone comprises a series of articulation vertebrae (Fig. 1, vertebrae 21).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector and articulation zone of Green with the Vertebrae of Walberg, thereby combining prior art elements to achieve a predictable and desirable result.  The benefits of this arrangement are best described by referring to the Walberg specification, Col. 14, line 7 – “An advantage associated with a plurality of links, e.g., two or more intervening articulable links, is that the plurality may provide an enhanced articulation angle range, and enhanced resolution and stability of articulated angles”.

Regarding claim 33, the modified Green further discloses: said series of articulation vertebrae (Fig. 1, vertebrae 21) comprises: a first vertebrae comprising recess (Fig. 2a-2b, “complementary grooves 28”); and a second vertebrae comprising a protrusion (Fig. 2a-2b, “cylindrical-like projections 27”), wherein said protrusion is configured to nest within said recess to limit torqueing of said articulation zone (Col. 13, line 49, “Embodiments of the articulable joint include interconnected pivotable, hinged links or disks; the disks 21 are articulated with one another and include a series of ball-like or cylindrical-like projections 27 that are engaged in complementary grooves 28”).

Regarding claim 34, the modified Green discloses the device of claim 28.

The Modified Green does not explicitly disclose: “said firing member is configured to maintain said second jaw in said clamped position as said firing member moves toward said distal position”.

Viola teaches: said firing member (cross bar 108 of actuator 104 best seen in Figures 3-6 and 11-13, is configured to maintain said second jaw in said clamped position (Figures 6 and 13 show the second jaw, anvil 26, being held in the clamped position) as said firing member moves toward said distal position (Col. 7, line 9, “distal movement of actuator 104 forces crossbar 108 against angled edge 110 of anvil 26 to move anvil 26 to the closed position relative to staple cartridge 24.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector of Green with the firing member and slot as taught by Viola, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of having such a setup is that it prevents the anvil from opening during the firing stroke, and further increases the pressure upon the tissue during the cutting step, thus preventing slippage and further allowing for a more accurate arrangement of the tissue for stapling.

Regarding claim 35, the modified Green further discloses: said firing member (Fig. 20, Cam bar adapter 320 connected to and including surgical knife 240 and Cam bars 286 and 288) comprises a cutting edge  (Fig. 20, surgical knife 240).


Claims 29, 31-32, 36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Green, (US 5,312,023) in view of Walberg, (US 8,870,867), further in view of Viola, (US 7,954,685). 

Regarding claim 29, the modified Green discloses the device of claim 28.

The modified Green does not explicitly disclose: said end effector further comprises a staple driver drivable within said end effector by said firing member, and wherein said staples are deployable from said staple cartridge as said staple driver moves toward said fired position

Viola teaches: said end effector further comprises a staple driver (Fig. 9, staple bar 130) drivable within said end effector by said firing member, and wherein said staples are deployable from said staple cartridge as said staple driver moves toward said fired position (Col. 5, line 58, “upon further actuation of surgical stapler 10, a staple bar 130 associated with actuator 104 is moved distally through staple cartridge 24 as actuator 104 moves distally through slot 112 in anvil 26. Staple bar 130 engages pushers 132 positioned within staple pockets 134 in staple cartridge 24. Pushers 132 drive staples 136,”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector of Green with a sled pusher system as taught by Viola, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of having such a system is that it automatically synchronizes the occurrence of certain necessary actions.  For example, the cutting knife only functions when the tissue has been stapled (Col. 5, line 67 describes the concurrent actions, “As noted above, a knife associated with actuator 104 moves distally with cross bar 108 to sever tissue T between the staple lines formed by staples 136.”).  As a final issue in support of this combination, the Examiner would note that the Green reference explicitly discloses the possibility of modification to the device.  Col. 27, line 19 details  “It will be understood by those having ordinary skill in the art that various modifications or changes can be made to the various embodiments of the subject invention herein disclosed without departing from the spirit or scope thereof. For example, various sizes of the instrument are contemplated, as are various types of construction materials. Therefore, the above description should not be construed as limiting the invention, but merely as exemplifications of preferred embodiments thereof.  To the extent not already indicated, it will also be understood by those having ordinary skill in the art that any one of the specific embodiments herein described and illustrated may be further modified to incorporate features shown in other of the embodiments”.

Regarding claim 31, the modified Green discloses the device of claim 28.

The modified Green does not explicitly disclose – “said end effector further comprises a window, and wherein said firing member is viewable through said window when said firing member is in said unfired position”.

Viola teaches: said end effector (Figs. 1-13, jaw assembly 20) further comprises a window (Fig. 3, longitudinal slot 112) , and wherein said firing member (cross bar 108 of actuator 104 best seen in Figures 3-6 and 11-13, which displays the movement of the actuator and cross piece from the proximal position to the distal position) is viewable through said window when said firing member is in said unfired position (Figures 3 and 11 show the firing member in its starting position).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector of Green with a view through slot as taught by Viola, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of having such a slot is that it allows for the surgeon to quickly and discreetly determine the status of the tool, as well as to determine if there is any form of blockage in the path of the firing member.

Regarding claim 32, the modified Green discloses: a rotation shaft configured to rotate said end effector about a longitudinal axis defined by said elongate shaft, wherein said rotation shaft is configured to rotate said end effector relative to said articulation region (Green Col. 23, line 41, “a rotation control mechanism for effectuating rotation of the fastener applying assembly 706 about a longitudinal axis defined by the elongated body portion 704. This first mechanism is operated through rotation of a control knob 714 which is fixed about the proximal end of body portion 704 (see FIG. 52).”).

Regarding claim 36, Green discloses: A surgical stapling system, comprising: 

an end effector (Fig. 1, items 56 and 58 combine to form the end effector), comprising: 
     an anvil (Fig. 1, anvil 56);  

     an elongate channel (Col. 13, line 16, “A longitudinal center groove 238), wherein said anvil and said elongate channel are configurable between an open (Fig. 29) configuration and a closed configuration (Fig. 30); and 

     a fastener cartridge (Fig. 16, cartridge 280) removably positioned within said elongate channel (Col. 19, line 17, “In order to replace the articulating cartridge assembly 58, the instrument is withdrawn from the patient. Thereafter, the cartridge assembly is removed from the elongated portion 54 of apparatus 50”), wherein said fastener cartridge comprises fasteners (Col. 13, line 51, “a plurality of corresponding staples 285 “); 

a firing member (Fig. 20, Cam bar adapter 320 connected to and including surgical knife 240 and Cam bars 286 and 288) movable from a proximal position toward a distal position during a firing stroke (Col. 13, line 16, “A longitudinal center groove 238 is also provided in staple forming plate 234 to facilitate the guided passage of a surgical knife 240 during a firing sequence of apparatus 50.”), wherein said staples are deployable from said staple cartridge based on said firing member moving toward said distal position (Col. 13, line 59, “Cam bars 286 and 288 each serve to drive three corresponding longitudinal rows of staples 285”.)   ; 

an elongate shaft (Fig. 1, elongated portion 54); 

an articulation control system (Figs. 53-54, knobs 716 and 718) comprising a plurality of cables (Fig. 46-48, articulation cable 442), wherein said cables are configured to position said end effector (Fig. 1, items 56 and 58 combine to form the end effector) relative to said elongate shaft (Fig. 1, elongated portion 54) about said flexible spine (see 103 combination with Walberg, below), and wherein said cables are configured to longitudinally restrain said series of articulation vertebrae (the length and tightness of the cables necessarily prevent the vertebrae from moving in a longitudinal direction (proximal or distal), thereby meeting the claim limitation) (Col. 17, line 12 provides an in depth description of the cable 442); and 

a flexible firing shaft (Figs. 31 -35 shows knife 240 bending as part of articulation joint) extending through said flexible spine, wherein said flexible firing shaft is configured to drive said firing member (Fig. 20, Cam bar adapter 320 connected to cam bars 286 and 288) between said proximal position and said distal position, and wherein said flexible firing shaft is configured to move through said staple cartridge as said flexible firing shaft moves said firing member toward said distal position and wherein said flexible firing rod comprises a round cross-sectional profile (see 112A and 112B rejections above).

Green does not explicitly disclose: a fastener driver movable within said fastener cartridge between a start position and an end position, wherein said fasteners are deployable from said fastener cartridge based on movement of said fastener driver toward said end position; a flexible spine, wherein said end effector is rotatable relative to said elongate shaft about said flexible spine, and wherein said flexible spine comprises a series of articulation vertebrae; 

Viola teaches: a fastener driver (Fig. 9, staple bar 130) movable within said fastener cartridge between a start position and an end position, wherein said fasteners are deployable from said fastener cartridge based on movement of said fastener driver toward said end position (Col. 5, line 58, “upon further actuation of surgical stapler 10, a staple bar 130 associated with actuator 104 is moved distally through staple cartridge 24 as actuator 104 moves distally through slot 112 in anvil 26. Staple bar 130 engages pushers 132 positioned within staple pockets 134 in staple cartridge 24. Pushers 132 drive staples 136,”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector of Green with a sled pusher system as taught by Viola, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of having such a system is that it automatically synchronizes the occurrence of certain necessary actions.  For example, the cutting knife only functions when the tissue has been stapled (Col. 5, line 67 describes the concurrent actions, “As noted above, a knife associated with actuator 104 moves distally with cross bar 108 to sever tissue T between the staple lines formed by staples 136.”).  As a final issue in support of this combination, the Examiner would note that the Green reference explicitly discloses the possibility of modification to the device.  Col. 27, line 19 details  “It will be understood by those having ordinary skill in the art that various modifications or changes can be made to the various embodiments of the subject invention herein disclosed without departing from the spirit or scope thereof. For example, various sizes of the instrument are contemplated, as are various types of construction materials. Therefore, the above description should not be construed as limiting the invention, but merely as exemplifications of preferred embodiments thereof.  To the extent not already indicated, it will also be understood by those having ordinary skill in the art that any one of the specific embodiments herein described and illustrated may be further modified to incorporate features shown in other of the embodiments”.

Walberg teaches: a flexible spine (Figures 1, 2a and 2b, articulable wrist or joint 22), wherein said end effector (Figures 1, 2a and 2b, jaw assembly 25) is rotatable relative to said elongate shaft (Figures 2a and 2b show the end effector rotating counter clockwise relative to the shaft 24) about said flexible spine, and wherein said flexible spine comprises a series of articulation vertebrae (Fig. 1, vertebrae 21).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector and articulation zone of Green with the Vertebrae of Walberg, thereby combining prior art elements to achieve a predictable and desirable result.  The benefits of this arrangement are best described by referring to the Walberg specification, Col. 14, line 7 – “An advantage associated with a plurality of links, e.g., two or more intervening articulable links, is that the plurality may provide an enhanced articulation angle range, and enhanced resolution and stability of articulated angles”.

Regarding claim 38, the modified Green further discloses: said firing member (Fig. 20, Cam bar adapter 320 connected to and including surgical knife 240 and Cam bars 286 and 288) comprises a cutting edge  (Fig. 20, surgical knife 240).

Regarding claim 39, Green discloses the device of claim 36.

Green does not explicitly disclose – “said end effector further comprises a window, and wherein said firing member is viewable through said window when said firing member is in said proximal position”.

Viola teaches: said end effector (Figs. 1-13, jaw assembly 20) further comprises a window (Fig. 3, longitudinal slot 112) , and wherein said firing member (cross bar 108 of actuator 104 best seen in Figures 3-6 and 11-13, which displays the movement of the actuator and cross piece from the proximal position to the distal position) is viewable through said window when said firing member is in said proximal position (Figures 3 and 11 show the firing member in its starting position).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector of Green with a view through slot as taught by Viola, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of having such a slot is that it allows for the surgeon to quickly and discreetly determine the status of the tool, as well as to determine if there is any form of blockage in the path of the firing member.

Regarding claim 40, Green discloses the device of claim 35.

Green does not explicitly disclose: “said firing member is configured to maintain said anvil and said elongate channel in said closed configuration as said firing member moves toward said distal position”.

Viola teaches: said firing member (cross bar 108 of actuator 104 best seen in Figures 3-6 and 11-13, is configured to maintain said anvil and said elongate channel in said closed configuration (Figures 6 and 13 show the second jaw, anvil 26, being held in the clamped position) as said firing member moves toward said distal position (Col. 7, line 9, “distal movement of actuator 104 forces crossbar 108 against angled edge 110 of anvil 26 to move anvil 26 to the closed position relative to staple cartridge 24.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector of Green with the firing member and slot as taught by Viola, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of having such a setup is that it prevents the anvil from opening during the firing stroke, and further increases the pressure upon the tissue during the cutting step, thus preventing slippage and further allowing for a more accurate arrangement of the tissue for stapling.

Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over Green, (US 5,312,023) in view of Walberg, (US 8,870,867), further in view of Shelton, (US 7,721,934).

Regarding claim 30, the modified Green discloses the device of claim 28.

The modified Green does not explicitly disclose – “a lockout configured to prevent said firing member from moving through said firing stroke unless an unfired staple cartridge is positioned in said end effector”.

Shelton teaches: a lockout configured to prevent said firing member from moving through said firing stroke unless an unfired staple cartridge is positioned in said end effector ([0079], “The circuit also includes a cartridge lockout sensor 136. If the end effector 12 includes a staple cartridge 34, the sensor 136 will be in the closed state, allowing current to flow. Otherwise, if the end effector 12 does not include a staple cartridge 34, the sensor 136 will be open, thereby preventing the battery 64 from powering the motor 65.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Green with the lockout capabilities of Shelton, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of this system is that it prevents the surgeon from inadvertently actuating the device without the ability to staple the tissue.  This is most dangerous considering the fact that upon firing, the cutting blade would make an incision, which cannot be sealed as there are no staples. 

Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Walberg, in view of Viola, further in view of Shelton (US 7,721,934).

Regarding claim 37, Green discloses the device of claim 36.

Green does not explicitly disclose – “a lockout configured to prevent said firing member from moving through said firing stroke unless an unfired staple cartridge is positioned in said end effector”.

Shelton teaches: a lockout configured to prevent said firing member from moving through said firing stroke unless an unfired staple cartridge is positioned in said end effector ([0079], “The circuit also includes a cartridge lockout sensor 136. If the end effector 12 includes a staple cartridge 34, the sensor 136 will be in the closed state, allowing current to flow. Otherwise, if the end effector 12 does not include a staple cartridge 34, the sensor 136 will be open, thereby preventing the battery 64 from powering the motor 65.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Green with the lockout capabilities of Shelton, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of this system is that it prevents the surgeon from inadvertently actuating the device without the ability to staple the tissue.  This is most dangerous considering the fact that upon firing, the cutting blade would make an incision, which cannot be sealed as there are no staples. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731